                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


IRONWORKERS LOCAL 808,
IRONWORKERS LOCAL UNION 808
PENSION FUND, IRONWORKERS
LOCAL UNION 808 ANNUITY FUND,
IRONWORKERS LOCAL UNION 808
APPRENTICESHIP FUND, RICKY
CANTU, WAYNE IVEY, PAUL METTE,
WES KENDRICK, GREG HOLMES,
MICHAEL HALE, SOUTHEASTERN
IRONWORKERS HEALTH CARE
PLAN, JODY CREWS, JIMBO BOYKIN,
H. PRESTON TAYLOR, ALEXANDER
BERGEL, LESTER HENSLEY, JACK
JARRELL, WILLIAM MCMILLIAN,
ROBERT DUFFIELD, YOSVANY
TORRES, WILLIAM BRADLEY, PAUL
METTE and WES KENDRICK,

                    Plaintiffs,

v.                                                   Case No: 6:18-cv-810-Orl-40TBS

PROWELD, LLC,

                    Defendant.
                                       /

                                       ORDER

      This cause is before the Court on Plaintiff's Motion for Entry of Default Judgment

(Doc. 15) filed on October 15, 2018. The United States Magistrate Judge has submitted

a report recommending that the motion be granted.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:
      1.     The Report and Recommendation filed October 24, 2018 (Doc. 16), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The Motion for Entry of Default Judgment (Doc. 15) is GRANTED.

      3.     The Clerk is DIRECTED to enter judgment in favor of Plaintiffs and against

Defendant Proweld, LLC in the amount of $105,398.11 in unpaid contribution, interest on

the unpaid contribution at the 12% rate provided for in the plan, liquidated damages, and

attorneys fees and costs.

      4.     The Clerk is further DIRECTED to close the file.

      DONE AND ORDERED in Orlando, Florida on November 8, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                           2
